Order of the Court of Claims, New York County (Adolph C. Orlando, J.), entered March 5, 1986, which denied the joint motion of defendant the State of New York and claimant the City of New York for a further extension of time to file appraisal reports, and set claims Nos. 66669 and 70168 down for trial on March 17, 1986, reversed, on the law and the facts and in the exercise of discretion, the motion is granted, and the matter is remanded to set a new date for the filing of reports and for trial, without costs.
The issue presented on this appeal is whether the Court of Claims abused its discretion by ordering the municipal claimant and the State defendant to proceed to trial on these eminent domain claims stemming from the aborted Westway Highway Project, undisputedly the largest claims in the history of the State and, perhaps, the Nation. On September 11, 1981 and February 6, 1982, the State of New York (the State) appropriated approximately 300 acres of land consisting of *434upland and underwater land, piers, and other facilities from the City of New York (the City) for the proposed Westway Highway Project (Westway). On May 19, 1982, the City filed a claim (claim No. 66669) for the property appropriated, except for the Gansevoort Incinerator Plant and Marine Transfer Station and the Manhattan and Bronx Transfer Operating Authority Bus Garage. Although the City notified the State Department of Transportation that it was exercising its right to elect to receive functional replacements for the aforementioned facilities, on November 19, 1984, the City filed an additional claim (claim No. 70168) in an amount in excess of $95,000,000 to protect its right to be compensated whether by functional replacement or otherwise.
The design of the Westway Highway Project involved the construction of an interstate highway along the west side of Manhattan Island, portions of which would be built upon a landfill which was to be placed in and along the shoreline of the Hudson River. Opponents of the project, concerned chiefly about its environmental impact, commenced litigation in Federal court which continued for approximately four years. The City and the State ultimately determined that construction of the project was not feasible before the statutory deadline expired for obtaining the Federal moneys earmarked for the project and, on September 25, 1985, elected to "trade-in” the project for the set-aside Federal moneys which would be used to improve other highways and various other public transportation facilities.
Until January 16, 1986, the presiding Judge and later the Judge assigned to handle the trial in the Court of Claims granted four extensions of time with respect to claim No. 66669 and two extensions of time with respect to claim No. 70168 for both parties to file appraisal reports due to the extreme difficulty of appraising the underwater lands, the protracted Westway environmental litigation, and the parties’ willingness to attempt to settle the valuation claims. On January 14, 1986 the parties jointly filed a notice of motion, supporting affidavits, and a stipulation requesting a further extension of time to file appraisal reports until July 15, 1986.
The court held a conference with the parties on January 31, 1986, and another conference after a second joint motion for an extension was made on February 13, 1986. In the interim the City filed a "preliminary” appraisal report with the court on claim No. 66669, and requested an order directing the Clerk of the Court of Claims to return the report. Counsel for both parties advised the court that after the Westway project *435had been abandoned, there were ongoing high-level negotiations to determine how the set-aside Federal funds would be allocated and spent, a determination that might bear significantly upon how the parties estimated the value of the appropriate properties. The State additionally maintained that adequate appraisals could not be prepared until the Federal environmental litigation had been concluded since, until then, the highest and best use for the appropriated property could not be determined. After a brief conference with counsel for the parties on February 19, 1986, the court ordered the matter to trial on March 17, 1986. The trial court thereafter directed counsel for both parties to appear for a conference, at which time he ordered the claims to trial on April 21, 1986. This court granted a stay pending hearing and determination of the appeals herein.
Section 206.21 of the Uniform Rules for the New York State Trial Courts (22 NYCRR) provides, in pertinent part:
"(b) Appraisal reports. Within six months from the date of completion of filing and service of a claim in an appropriation case, the parties shall prepare and file with the clerk of the court an original and three copies of the appraisal of each appraiser whose testimony is intended to be relied upon at trial. Each appraisal shall set forth separately the value of land and improvements, including fixtures, if any, together with the data upon which such evaluations are based, including but not limited to:
"(1) the before value and after value,
"(2) direct, consequential and total damages,
"(3) details of the appropriation,
"(4) details of comparable sales, and
"(5) other factors which will be relied upon at trial * * *
"(g) Extension of time. (1) A party requiring more time than that prescribed in subdivision (b) of this section may apply for an extension of up to six months by letter to the Presiding Judge of the court, addressed to his chambers at Albany, New York, and received not later than six months from the date of the filing and service of the claim. The letter application shall show good cause for the extension, and a copy thereof shall be forwarded by the applicant to each other party. The Presiding Judge in his discretion may, by letter, grant an extension for such period, not to exceed six months, and upon such terms and conditions as may be just. Such extension also shall extend the time of all parties for the same period.
"(2) An application for any further extension shall be made *436by motion on notice showing good cause and shall be made to the assigned judge prior to the expiration of any previous extension. The court in its discretion may grant the motion upon such terms and conditions as may be just. Alternatively, a further extension may be set forth in a stipulation which shall be signed by the attorneys and submitted to the assigned judge. The court in its discretion may 'so order’ said extension.
"(3) An application for other or further relief from the requirements or consequences of this section also shall be made to the assigned judge by motion on notice showing unusual and substantial circumstances. However, any application for such relief made after the commencement of trial may be granted only upon a showing of extraordinary circumstances. The court in its discretion may grant the motion upon such terms and conditions as may be just.”
In reviewing the discretionary power of the trial court, this court has the power, upon its own consideration of the facts, to determine whether considerations of public policy or special circumstances justify an extension, and may substitute its own discretion for that of the trial court even in the absence of abuse. (Brady v Ottaway Newspapers, 63 NY2d 1031, 1032 [1984].) We conclude that, on this record, the City and the State demonstrated special circumstances which warranted the granting of their motion for a further extension of time as an exercise of discretion pursuant to section 206.21 (g) (3) of the Uniform Rules for the New York State Trial Courts (22 NYCRR). We are persuaded that the five-year delay in filing appraisal reports is justified by the sheer dimension and complexity of the claims, and by the protracted Westway litigation, which effectively precluded the City and the State from preparing adequate reports. To force the parties to trial before they have had the opportunity to prepare their evidence is tantamount to a denial of due process. (See, Riglander v Star Co., 98 App Div 101, 108 [1st Dept 1904], affd 181 NY 531 [1905]; Parisi v State of New York, 62 Misc 2d 378, 382 [Ct Cl 1970].) In our view, the public interest to be served by facilitating settlement of the valuation issue in the broader context of the current Westway negotiations involving, inter alia, the formulation of new plans for utilization of the property appropriated for Westway, outweighs the salutary purpose almost always served by moving a case to trial expeditiously. (See, City of New York v State of New York, 40 NY2d 659, 670 [1976].) "Both of these powerful entities with their mutual need to cooperate on a host of fronts, financial and otherwise, should be expected to act with far more motivation to avoid litigation *437whenever possible.” Concur—Murphy, P. J., Sandler, Asch and Rosenberger, JJ.